         Case 1:21-cv-00271-RP Document 5-4 Filed 04/01/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

 JENNIFER VIRDEN,                           §
             Plaintiff,                     §
                                            §
                                            §     Civil Case No. 1:21-cv-00271-RP
 v.                                         §
                                            §
 CITY OF AUSTIN, TEXAS,                     §
             Defendant.                     §


                                  PROPOSED ORDER

       Upon consideration of the Plaintiff’s Motion for Preliminary Injunction, and the

arguments and evidence presented at the hearing, if any,

       The Court is of the opinion that Plaintiff is likely to succeed on the merits of her

claims that her right to free speech and association, as well as the rights of her

supporters, protected by the First and Fourteenth Amendments to the United States

Constitution, are violated by the operation of the blackout period challenged in the

motion for preliminary injunction.

       Section 2-2-7(G) of the Austin Code of Ordinances (as well as Charter article III,

§ 8(F)(4) and Code § 2-2-7(E), to the extent those provisions also prohibit fundraising

for an upcoming election before the defined authorized campaign period) severely

restrict core political speech and association, yet fail to advance the only legitimate

governmental interest in this area, the prevention of quid pro quo corruption or its

appearance.    The provisions are also not appropriately tailored as required under

constitutional scrutiny.

       “[T]he loss of First Amendment freedoms for even minimal periods of time

constitutes irreparable injury justifying the grant of a preliminary injunction.” Texans

                                             1
         Case 1:21-cv-00271-RP Document 5-4 Filed 04/01/21 Page 2 of 2




for Free Enter. v. Tex. Ethics Com’n, 732 F.3d 535, 539 (5th Cir. 2013).               The

Government articulates no harm that it will suffer if the provision is enjoined.

Moreover, “injunctions protecting First Amendment freedoms are always in the public

interest.” Id. Consequently,

       IT IS HEREBY ORDERED that the Motion is granted; and it is

       FURTHER ORDERED that Defendant City of Austin, Texas, and its agents,

servants, employees, any other persons acting under color of its authority and any other

persons or entities in active concert or participation with Defendant, are preliminarily

enjoined from enforcing the following provisions of the City of Austin charter and code

of ordinances, because the Court finds that Plaintiff is likely to succeed on the merits of

her claims that such provisions violate the freedom of speech and association

guaranteed by the First and Fourteenth Amendments to the United States Constitution:

       1. Code of Ordinances § 2-2-7(G)

       2. Code of Ordinances § 2-2-7(E) and Charter article III, § 8(F)(4), to the extent

          those two provisions would similarly prohibit a City candidate from raising

          funds for an upcoming election before the authorized campaign period.

SO ORDERED this ______ day of ___________________________ 2021.



                                   _____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                             2
